Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feygin (US 4752352) in view of Doumanidis et al. (US 6,450,393).
As applied to claim 16, Feygin teaches a system for additive manufacturing of a three-dimensional object (22), comprising a controller (36, 36’) for identifying (Figures 2A and 8, Column 6, lines 35-38, Column 9, line 45-Column 10, line 6); at least one cutting station (30) for cutting (Figures 7-8 and 14, Column 6, lines 25-34, Column 8, lines 30-34), and a binding station (38, 38’) for pressing and bind  (Figures 7-8 and 14, Column 6, lines 38-45, Column 8 , line 37-41).
Feygin does not explicitly teach a three-dimensional scanner, associated with the controller, configured to scan a prototype of the three-dimensional object to generate a computer-aided design model. 
Doumanidis et al. teach a method and apparatus for producing a three-dimensional part wherein the control unit (46) which requires input of the geometry of the desired part to be modeled or produced allows the three-dimensional geometry of the part to be imported using a STL (Stereolithography) file description or other sources such as a CAD software package or a three-dimensional scanner (abstract, lines 1-3, col. 8, lines 29-40). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the keyboard input means of Feygin with the three-dimensional scanner of Doumanidis et al., as a simple substitution of one known element for another to obtain predictable result of providing the necessary geometric dimensions of the part to be modeled and produced in a precise and repeatable manner (MPEP 2143, KSR, Rationale “B”). 


As applied to claim 17, Feygin as modified by Doumanidis et al. teaches all the limitations of claim 16 and Feygin further teaches wherein the controller is configured to 
In addition the recitation: “to identify the series of cross-sectional shapes based on the scan” is considered to be intended use limitation.  Although the recitations have been fully considered, it carries limited patentable weight. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, the invention of Feygin meets all of the structural limitations, as claimed, and will be capable of the intended used claimed above.

As applied to claim 18, Feygin as modified by Doumanidis et al. teaches all the limitations of claim 16 and Feygin further teaches the at least one cutting station comprises a first cutting station and a second cutting station (Figure 8, Column 8, line 67- Column 9, line 34).
In addition the recitation: “for cutting the barbed metal sheet, for cutting the substrate sheet” is considered to be intended use limitation.  Although the recitations have been fully considered, it carries limited patentable weight. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, the invention of Feygin meets all of the structural limitations, as claimed, and will be capable of the intended used claimed above.

In addition the recitation: “for feeding the barbed metal sheet” is considered to be intended use limitation.  Although the recitations have been fully considered, it carries limited patentable weight. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, the invention of Feygin meets all of the structural limitations, as claimed, and will be capable of the intended used claimed above.

Claims 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al. (US 9550349) in view of Doumanidis et al. (US 6,450,393).
As applied to claim 16, Larsen et al. teach a system for additive manufacturing of a three-dimensional object (Abstract), comprising: a controller (115) for identifying (Figures 1 and 11A, Column 4, lines 53-61, Column 7, line 51- Column 8, line 9),; at least one cutting station (112, 1100, 1102) for cutting (Figures 1 and 11A, Column 4, lines 45-53, Column 12, lines 25-37), and a binding station (110/109) for pressing and bind  (Figure 1, Column 4, lines 35-40).

Doumanidis et al. teach a method and apparatus for producing a three-dimensional part wherein the control unit (46) which requires input of the geometry of the desired part to be modeled or produced allows the three-dimensional geometry of the part to be imported using a STL (Stereolithography) file description or other sources such as a CAD software package or a three-dimensional scanner (abstract, lines 1-3, col. 8, lines 29-40). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the computationally determined part’s geometry by CAD taught by Larsen et al. with the three-dimensional scanner of Doumanidis et al., as a simple substitution of one known element for another to obtain predictable result of providing the necessary geometric dimensions of the part to be modeled and produced in a precise and repeatable manner (MPEP 2143, KSR, Rationale “B”).
In addition the recitation: “for additive manufacturing of a three-dimensional object, for identifying a set of planar cross-sectional shapes of the three-dimensional object, the set extending in a sequence from a first end of the three- dimensional object to a second end of the three-dimensional object, to scan a prototype of the three-dimensional object to generate a computer-aided design model, for cutting at least one barbed metal sheet into a plurality of planar barbed metal pieces corresponding to the cross-sectional shapes, and for cutting at least one substrate sheet into a plurality of 

As applied to claim 17, Larsen et al. as modified by Doumanidis et al. teach all the limitations of claim 16 and Larsen et al. further teach wherein the controller is configured to scan, and identify the series of cross-sectional shapes based on the scan (intended use limitation, a computer processor is considered as a controller, Column 7, lines 51-66). 
In addition the recitation: “to identify the series of cross-sectional shapes based on the scan” is considered to be intended use limitation.  Although the recitations have been fully considered, it carries limited patentable weight. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to 

As applied to claim 18, Larsen et al. as modified by Doumanidis et al. teach all the limitations of claim 16 and Larsen et al. further teach the at least one cutting station comprises a first cutting station and a second cutting station (Figure 11A, Column 12, lines 25-37).
In addition the recitation: “for cutting the barbed metal sheet, for cutting the substrate sheet” is considered to be intended use limitation.  Although the recitations have been fully considered, it carries limited patentable weight. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, the invention of Larsen et al. meet all of the structural limitations, as claimed, and will be capable of the intended used claimed above.

As applied to claim 19, Larsen et al. as modified by Doumanidis et al. teach all the limitations of claim 16 and Larsen et al. further teach wherein the binding station comprises a roller (110) for pressing (Column 4, lines 35-40, Column 5, lines 31-33).
In addition the recitation: “for pressing the barbed metal pieces and substrate pieces together” is considered to be intended use limitation.  Although the recitations 

As applied to claim 20, Larsen et al. as modified by Doumanidis et al. teach all the limitations of claim 16 and Larsen et al. further teach the method comprising a feed station (1105) for feeding to the at least one cutting station (1102, 1112) from a roll (1116, 1106) (Column 12, lines 21-31).  
In addition the recitation: “for feeding the barbed metal sheet” is considered to be intended use limitation.  Although the recitations have been fully considered, it carries limited patentable weight. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, the invention of Larsen et al. meet all of the structural limitations, as claimed, and will be capable of the intended used claimed above.

As applied to claim 21, Larsen et al. as modified by Doumanidis et al. teach all the limitations of claim 16 and Larsen et al. further teach wherein the at least one cutting station is a stamping station (Figures 1 and 11A, Column 4, lines 45-53).
Response to Arguments
Applicant’s arguments with respect to claim(s) 16-21 have been considered but are moot because the new ground of rejection does not rely only on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (see newly applied art of Doumanidis et al.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412.  The examiner can normally be reached on M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        03/18/2021